Stephens, J.
1. The fact that the deceased had made a will and had been intimidated into destroying it is not relevant, upon an application for administration upon the estate of the deceased, to negative the fact of intestacy; and such evidence was properly excluded.
2. Whore the applicant for appointment as administrator had been selected as such in writing by a majority of the heirs at law of the decedent (Civil Code of 1910, § 3943 (3)), he was as a matter of law entitled to the appointment, and a verdict to that effect was properly directed.

Judgment affirmed.


Jenkins, P. J., concurs.